 



Exhibit 10.1
 
 
 
Supplemental Indenture
No. 4
to
Indenture dated as of February 20, 2002
 
 

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL INDENTURE NO. 4
               SUPPLEMENTAL INDENTURE NO. 4, dated as of June 14, 2006, among
Lear Corporation, a Delaware corporation (“Lear” or the “Company”), the
Subsidiary Guarantors signatory hereto (the “Subsidiary Guarantors”) and The
Bank of New York Trust Company, N.A., a national banking association (as
successor to The Bank of New York), as Trustee (the “Trustee”).
W I T N E S S E T H :
               WHEREAS, Lear, the Subsidiary Guarantors and the Trustee
heretofore executed and delivered an Indenture, dated as of February 20, 2002,
as supplemented by Supplemental Indenture No. 1 thereto dated as of August 26,
2004, Supplemental Indenture No. 2 thereto dated as of December 15, 2005 and
Supplemental Indenture No. 3 thereto dated as of April 25, 2006 (as
supplemented, the “Indenture”), providing for the issuance of $640 million
aggregate principal amount at maturity of Zero-Coupon Convertible Senior Notes
due February 20, 2022 (the “Notes”) (capitalized terms used herein but not
otherwise defined have the meanings ascribed thereto in the Indenture);
               WHEREAS, Section 9.02 of the Indenture provides that, other than
amendments or waivers concerning the issues listed in Section 9.02(i) through
(xii), Lear, the Subsidiary Guarantors and the Trustee may amend or supplement
the Indenture, the Notes or the Guarantees with the written consent of the
Holders of at least a majority in Principal Amount of the then outstanding Notes
affected thereby;
               WHEREAS, Lear desires to amend certain provisions of the
Indenture, as set forth in Article I hereof, to delete in their entirety the
covenants contained in Sections 4.07 and 4.08 of the Indenture; and
               WHEREAS, this Supplemental Indenture No. 4 has been duly
authorized by all necessary corporate or other action, as applicable, on the
part of each of Lear and the Subsidiary Guarantors and Lear has obtained the
consent of at least a majority in Principal Amount of the then outstanding Notes
to the amendments set forth herein.
               NOW, THEREFORE, in consideration of the premises and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
Lear, the Subsidiary Guarantors and the Trustee mutually covenant and agree for
the equal and ratable benefit of the Holders as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
Amendments
               Section 1.1 Upon written notification to the Trustee by the
Company that it has accepted for purchase and payment pursuant to the offer to
purchase all of the Notes validly tendered on or before midnight, New York City
time, on June 13, 2006 pursuant to the Offer to Purchase and Consent
Solicitation Statement, dated May 16, 2006, and any amendments, modifications or
supplements thereto, then automatically (without further act by any person):
      (a)     Amendments to Article I. Section 1.01 of the Indenture is hereby
amended by deleting, in their entirety, the definitions for each of the
following capitalized terms: (i) “Attributable Value”; (ii) “ERISA”; (iii)
“Financing Lease”; (iv) “Lien”; (v) “Permitted Liens”; (vi) “Receivable
Financing Transaction”; and (vii) “Special Purpose Subsidiary”.
      (b)     Amendments to Article IV.
               (i)      Section 4.07 of the Indenture is hereby deleted in its
entirety and replaced with “[intentionally omitted]”.
               (ii)     Section 4.08 of the Indenture is hereby deleted in its
entirety and replaced with “[intentionally omitted]”.
      (c)     Amendment to Exhibit A (Form of Note).
               (i)      The first sentence of Paragraph 17 of Exhibit A to the
Indenture is hereby deleted in its entirety.
               (ii)     The second sentence of Paragraph 17 of Exhibit A to the
Indenture is hereby amended by deleting such sentence in its entirety and
replacing it with the following so that such sentence reads as follows:
“The Indenture imposes certain limitations on the ability of the Company to
engage in mergers and consolidations or transfers of all or substantially all of
its assets.”
               Section 1.2     Replacement of Global Note. If necessary, Lear
and the Trustee agree to take any and all actions necessary to replace the
Global Note currently held in the name of Cede & Co. with a new Global Note
reflecting the changes set forth in Section 1.1(c) of this Supplemental
Indenture No. 4.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Miscellaneous
               Section 2.1.   Trustee’s Acceptance. The Trustee hereby accepts
this Supplemental Indenture No. 4 and agrees to perform the same under the terms
and conditions set forth in the Indenture.
               Section 2.2.   Effectiveness. This Supplemental Indenture No. 4
shall become effective immediately upon its execution in accordance with the
provisions of Article IX of the Indenture.
               Section 2.3.   Indenture Remains in Full Force and Effect. Except
as supplemented hereby, all provisions in the Indenture shall remain in full
force and effect.
               Section 2.4.   Indenture and Supplemental Indenture No. 4
Construed Together. This Supplemental Indenture No. 4 is an indenture
supplemental to and in implementation of the Indenture, and the Indenture and
this Supplemental Indenture No. 4 shall henceforth be read and construed
together.
               Section 2.5.   Confirmation and Preservation of Indenture. The
Indenture as supplemented by this Supplemental Indenture No. 4 is in all
respects confirmed and preserved.
               Section 2.6.   Conflict with Trust Indenture Act. If any
provision of this Supplemental Indenture No. 4 limits, qualifies or conflicts
with any provision of the TIA that is required or deemed under the TIA to be
part of and govern any provision of this Supplemental Indenture No. 4, such
provision of the TIA shall control. If any provision of this Supplemental
Indenture No. 4 modifies or excludes any provision of the TIA that may be so
modified or excluded, the provision of the TIA shall be deemed to apply to the
Indenture as so modified or to be excluded by this Supplemental Indenture No. 4,
as the case may be.
               Section 2.7.   Severability. In case any provision in this
Supplemental Indenture No. 4 is invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
               Section 2.8.   Benefits of Supplemental Indenture. Nothing in
this Supplemental Indenture No. 4 or the Notes, express or implied, shall give
to any Person, other than the parties hereto and thereto and their successors
hereunder and thereunder and the Holders of the Notes, any benefit of any legal
or equitable right, remedy or claim under the Indenture, this Supplemental
Indenture No. 4, the Guarantees or the Notes.
               Section 2.9.   Successors. All agreements of Lear under this
Supplemental Indenture No. 4 shall bind its successors. All agreements of the
Trustee in this Supplemental Indenture No. 4 shall bind its successors.

3



--------------------------------------------------------------------------------



 



               Section 2.10.  Certain Duties and Responsibilities of the
Trustee. In entering into this Supplemental Indenture No. 4, the Trustee shall
be entitled to the benefit of every provision of the Indenture and the Notes
relating to the conduct or affecting the liability or affording protection to
the Trustee, whether or not elsewhere herein so provided.
               Section 2.11.  Governing Law. This Supplemental Indenture No. 4
shall be governed by, and construed in accordance with, the laws of the State of
New York.
               Section 2.12.  Counterpart Originals. This Supplemental Indenture
No. 4 may be signed in one or more counterparts. Each signed copy shall be an
original, but all of them together represent the same agreement.
               Section 2.13.  Headings. The Article and Section headings herein
are inserted for convenience of reference only, are not intended to be
considered a part hereof and shall not modify or restrict any of the terms or
provisions hereof.
               Section 2.14.  The Trustee. The Trustee shall not be responsible
in any manner for or in respect of the validity or sufficiency of this
Supplemental Indenture No. 4 or for or in respect of the recitals contained
herein, all of which are made by Lear.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this
Supplemental Indenture No. 4 to be duly executed as of the date first written
above.

            LEAR CORPORATION
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   Vice Chairman and Chief Financial Officer     

            LEAR OPERATIONS CORPORATION
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   Executive Vice President     

            LEAR SEATING HOLDINGS CORP. # 50
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   President     

            LEAR CORPORATION EEDS AND INTERIORS
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   President     

            LEAR AUTOMOTIVE (EEDS) SPAIN S.L.
      By:   /s/ Paul Jefferson         Name:   Paul Jefferson        Title:  
Director   

5



--------------------------------------------------------------------------------



 



         

            LEAR CORPORATION MEXICO, S.A. de C.V.
      By:   /s/ James M. Brackenbury         Name:   James M. Brackenbury       
Title:   President     

            LEAR CORPORATION (GERMANY) LTD.
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   President     

            LEAR AUTOMOTIVE DEARBORN, INC.
      By:   /s/ James H. Vandenberghe         Name:   James H. Vandenberghe     
  Title:   President     

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:  /s/ Roxane Ellwanger       Name: Roxane Ellwanger        
Title: Assistant Vice President      

 